DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered. 
Status of Claims
Claims 1, 12, and 13 have been newly amended.
Claims 4 and 16 were previously cancelled.
Claims 1-3, 5-15, and 17-20 are currently pending and have been fully examined.
Claim Rejections - 35 USC § 101
Claims 1-3, 5-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-3, and 5-11), and machine (claims 12, 13-15, and 17-20), which recite steps of accessing clinical trial data, analyzing the clinical trial data to categorize the data, determining a clinical attribute associated with an entity type, determining the section of the clinical trial description where the entity type was identified, determining document structural relationships comprising a hierarchically superior criterion and one or 
These steps of analyzing the clinical trial data to categorize the data, determining a clinical attribute associated with an entity type, determining the section of the clinical trial description where the entity type was identified, determining document structural relationships comprising a hierarchically superior criterion and one or more children, propagating characteristics associated with the hierarchy superior criterion to each of the one or more child criterion, determining screening criteria, and screening data using the criteria, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the processor and computer readable storage medium language, screening the medical record against the screening criterion in the context of this claim encompasses a mental process of the user sorting data using screening criteria.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor coupled with a memory to perform a set of instructions amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0054], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of accessing a datastore amounts to mere data gathering, recitation of identifying an entity type as being a cohort, arm, or phase reference amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as the second datastore comprising a medical record, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), and storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-3, 5-6, 14-15, and 17--18, reciting particular aspects of how data gathering, data analysis, content extraction, and data organization may be performed in the mind but for recitation of generic computer components).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 7 and 19, reciting particular aspects of data normalization, which amounts to invoking computers as a tool to perform the abstract idea).  Dependent claim 8-11 and 20 recite subject matter which further describes the additional elements recited in claims 7 and 19.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the 
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-3, 5-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lucas et al. (US 2020/0126663 A1).



Regarding claims 1, 12, and 13, Lucas teaches
A processor and computer readable storage medium
Lucas teaches the system uses a processor ([0262]) and computer storage component ([0113])
accessing a first datastore, the first datastore comprising a clinical trial description, the clinical trial description including a reference to a cohort, arm, or phase of a clinical study; 
Lucas teaches accessing a database to retrieve documents ([0088]) which can contain a clinical trial description that includes fields which can contain treatments associated with the trial (equivalent to a clinical trial arm) and criteria for patients who may participate in the trial (equivalent to a cohort; [0089])
analyzing the clinical trial description to identify an entity type, the entity type being the cohort, arm or phase reference; 
Lucas teaches analyzing a field of an extracted region from a document (which may be a clinical trial description; see [0089]) to identify a type of value, such as a treatment, which is equivalent to the arm of a clinical trial ([0062])
determining a clinical attribute associated with the entity type within the clinical trial description; 
Lucas teaches identifying known and unknown treatments related to an arm of a clinical trial ([0062])
determining a section of the clinical trial description in which the entity type was identified
Lucas teaches determining the location of an identified feature in a document ([0061]).  The invention of Lucas can identify the section of a clinical trial description ([0089]) in which the identified treatment (equivalent to the arm of a clinical trial; [0062]) was found.
determining document structural relationships when the section comprises a first screening criterion, 
Lucas teaches when a document includes inclusion/exclusion criteria (equivalent to screening criteria), the system may further analyze the document ([0266]) to determine structural relationships within the document ([0075])
the document structural relationships comprising a hierarchically superior criterion and one or more child criterion
Lucas teaches linking entities (which are medical concepts used as criteria when searching for documents) to documents which exhibit the entities ([0097]), where the root entities (such as “cancer”; [0197]) can have one or more child criterion (such as “breast cancer” or “DCIS”; [0197]).
Propagating characteristics associated with the hierarchically superior criterion to each of the one or more child criterion
Lucas teaches the root entity (e.g. “cancer”; equivalent to the superior criterion) has child entities (such as “breast cancer”), which incorporate the characteristics of their respective superior criterion (in this case, “breast cancer”, a tier 2 entity, incorporates “cancer” from the root entity), equivalent to propagating the superior criterion characteristics to the each of the one or more child criterion ([0197]; also see [0197] for “DCIS” which is a tier 3 entity and is a child criterion of the tier 2 entity “breast cancer”, which in turn is a child criterion of the root entity “cancer”.  DCIS incorporates the “breast” location characteristic of the “breast cancer” entity, and also incorporates the “cancer” characteristic of the root entity)
determining a second screening criterion associated with the clinical attribute, the second screening criteria being different from the first screening criterion; 
Lucas teaches selecting a diagnosis of Stage II breast cancer, and proper renal function as a screening criterion for a clinical trial treatment that is known to be nephrotoxic (the invention of Lucan can determine multiple unique screening criteria associated with the clinical attribute; [0245]).
accessing a second datastore, the second datastore comprising a medical record of a patient; 
Lucas teaches accessing a Clinical Data Vault (equivalent to a second datastore) which contains patient records (Fig. 11).
screening the medical record against the second screening criterion
Lucas teaches processing medical records using exclusion and inclusion criteria to determine eligibility for clinical trials (including the second screening criteria as taught above; see [0245] and [0266]).
Regarding claims 2 and 14, Lucas teaches the limitations of claims 1 and 13.  Lucas further teaches
wherein analyzing the clinical trial description comprises: extracting a cohort, arm or phase by Natural Language Processing
Lucas teaches using natural language processing ([0056]) to extract therapy groups (the therapy groups are equivalent to a cohort; [0058])
Regarding claims 3 and 15, Lucas teaches the limitations of claims 1 and 13.  Lucas further teaches
analyzing the clinical trial description comprises: mapping the entity type to a definition of the detected entity type and the section of the clinical trial description wherein the entity was detected.
Lucas teaches linking (equivalent to mapping; [0055]) key health information “breast cancer” (equivalent to a cohort; [0054]) to the corresponding document identifier (equivalent to an entity type) “diagnosis” and also identifying the locations in the page where the information was found ([0061])
Regarding claims 5 and 17, Lucas teaches the limitations of claims 1 and 13.  Lucas further  teaches
analyzing the clinical trial description comprises: inspecting metadata of the clinical trial description for indications of the entity type
Lucas teaches identifying clinical concepts with metadata extracted from clinical documents ([0114])
Regarding claims 6 and 18, Lucas teaches the limitations of claims 1 and 13.  Lucas further teaches
analyzing the clinical trial description comprises: determining disease characteristics associated with the entity type
Lucas teaches determining if a patient has Stage II breast cancer for a study of chemotherapy of breast cancer subjects ([0245])
Regarding claims 7 and 19, Lucas teaches the limitations of claims 1 and 13.  Lucas further teaches
further comprising: normalizing the cohort, arm, or phase entity names within the clinical trial description
Lucas teaches normalizing data fields found in analyzed documents ([0257]) which may be clinical trial descriptions ([0089])
Regarding claims 8 and 20, 
normalizing comprises: extracting a cohort, arm or phase with natural language processing (NLP) techniques such that the extracted data is free of modification or merging with other explicit names
Lucas teaches extracting “Tylenol 50 mg” (equivalent to an arm) during normalization without ambiguation of the text to avoid loss of information ([0180])
Regarding claim 9, Lucas teaches the limitations of claim 7.  Lucas further teaches
normalizing comprises: referencing patient characteristic requirements for a criterion to apply
Lucas teaches selecting a patient based on location of cancer in the body and cancer type ([0196])
Regarding claim 10, Lucas teaches the limitations of claim 7.  Lucas further teaches
normalizing comprises: employing anaphora to identify a cohort, arm or phase name based on prior trial information
Lucas teaches normalization endpoints that match selection criteria by referencing breast cancer (equivalent to a cohort; [0211])
Regarding claim 11, Lucas teaches the limitations of claim 7.  Lucas further teaches
normalizing comprises: clustering to reduce redundancy across cohort, arm & phase names by selecting a single descriptor to identify a plurality of groups with overlapping content.
Lucas teaches using Concept Unique Identifiers to provide a generalization which joins similar concepts ([0180])
Response to Arguments and Amendments
Applicant’s arguments and amendments filed March 22, 2021 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Regarding 101, Applicant asserts that the claims do not fall within one of the enumerated categories, and so should not be considered directed to an abstract idea (Remarks, p. 9).  Applicant further asserts that any such abstract idea recited in the claims is integrated into a practical application.  Examiner respectfully disagrees.  While para. [0013] as pointed out by Applicant may shed some light on the particulars of the claims, it is the claims themselves which must demonstrate providing clinical trial solutions that enable clinical research efficiencies. 
Regarding Mcro, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea (please see MPEP 2106.05(a)).  On the other hand, the present claims do not appear to enable the automation of any tasks that previously could only be performed subjectively by humans.
Regarding significantly more, Examiner respectfully disagrees.  The claimed additional limitations are recited at such a high level of generality that under the broadest reasonable interpretation, they may be construed as amounting to no more than elements which have been recognized as well-understood, routine, and conventional activity.
Regarding Bascom and Step 2B, it is unclear how the present claims are directed to a specific implementation of a method that goes beyond mental processes, or how the claims distinguish over the cited prior art.  There does not appear to be a showing or explanation of how the present claims are directed to the alleged specific implementation of a method for detecting cohorts, arms, and phases in clinical studies that goes beyond the general idea identified by the Examiner, nor is there a showing or explanation for how the method is not reflected in the prior art.  
Bascom, the additional elements in the claim showed an improvement in computer-functionality by providing an inventive distribution of functionality within a network to filter internet content.  Similarly, the instant claims and specification do recite known, conventional pieces, however the problems and solutions detailed appear to be directed to a data analysis problem, specifically with the detection of cohorts, arms, and phases in a clinical study.  None of the problems appear to be caused by the computer itself (i.e. it is not a technical problem or a problem with computer-functionality), and therefore, none of the solutions provide any improvements to the computer or technology, because they do not address any existing problems with the computers themselves.  For these reasons, the claims do not include limitations which amount to “significantly more”. Examiner reasserts that the present claims are not directed to significantly more than the identified judicial exception.
Regarding the Berkheimer Memorandum, the USPTO memorandum published in light of Berkheimer v. HP stated on pages 3-4 that examiners can cite to an applicant’s specification, court decisions, publications demonstrating the well-understood, routine, conventional nature of elements, and can take official notice.  The previous Office Action included citations to court decisions to determine the general functionality of the limitations as well as citations to case law to analogize the technologies and functions.  Examiner respectfully submits that the burden of establishing that the claimed subject matter falls under a judicial exception to patent eligibility has been met, along with a showing of how the additional elements are not significantly more than the judicial exception.
For at least the foregoing reasons, the 101 rejection is sustained.  It is noted that the rejection has been updated to specifically address the amended claim language.
Regarding 102, the arguments appear to be made in light of the amended claim language.  It is noted that the 102 rejections have been updated to specifically address the amended claim language.  
The same arguments as above are presented for the rest of the claims.  The claims are unpatentable for at least the reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M NGUYEN whose telephone number is (571)272-4431.  The examiner can normally be reached on M-Th 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686